PER CURIAM.
A jury found defendant guilty of second degree murder, § 565.021, attempted first degree robbery, §§ 564.011 and 569.020, and two counts of armed criminal action, § 571.015, RSMo 1994. The trial court sentenced him to consecutive terms of thirty, thirty, fifteen, and fifteen years imprisonment. On appeal, he raises one point alleging plain error in the State’s closing argument.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*500The judgment is affirmed pursuant to Rule 30.25(b).